Citation Nr: 1522049	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The in-service lumbar manifestation was acute and resolved.

2.  A chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service.

3.  A chronic cervical spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Cervical pathology is not attributable to service.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  Cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The RO provided the required notice in a letters sent to the Veteran in April 2011. This letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a September 2014 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar spine 

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  
Service treatment records show the Veteran was treated for complaints of low back pain in April 1968.  This record notes the Veteran denied straining his back by lifting heavy objects and that his low back pain arose approximately two days prior to seeking treatment.  Examination showed pain in the lumbar region located primarily on the left side.  No further treatment is noted in the service treatment records.  A Report of Medical Examination dated August 1968 notes the spinal and neurological systems were normal.  A Report of Medical History dated August 1968 shows the Veteran denied back trouble of any kind.

The Board acknowledges that the Veteran received treatment for low back pain in December 2006 following a fall that resulted in neck pain, stiffness, and tenderness of the cervical, mid-thoracic, and lumbar spine.  When seen in December 2006, he reported a two week history of back pain, rather than an in-service onset.  Records dated February 2011 show the Veteran underwent cervical decompression and fusion in June 2008.

The Veteran was afforded a VA examination in May 2011.  Upon review of the record and a clinical examination, the examiner opined that it was less likely than not that the Veteran's lumbar spine degenerative disc disease was due to the Veteran's active service.  The examiner noted the treatment for low back pain in April 1968.  The examiner noted that the Veteran's low back strain in 1968 was addressed with Robaxin and ASA medications with no further complaints shown in service.  Additionally, the examiner noted that the Veteran stated and the medical evidence of record showed that his current low back symptoms started approximately six months after the June 2008 cervical spine surgery.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's lumbar spine degenerative disc disease to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the May 2011 VA examination report and the clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The May 2011 VA examiner, in determining that the Veteran's lumbar degenerative disc disease is due to his active service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's lumbar spine disability to service.  Here, chronic lumbar spine pathology, to include arthritis, was not "noted" during service.  In fact, the spine was normal and the Veteran denied a history of back trouble at separation.  The Board finds that the service treatment records do not show a combination of low back or lumbar spine manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  These records show only one treatment for complaints of low back pain.  Furthermore, the evidence does not establish that lumbar spine arthritis was manifest to a compensable degree with one year of separation.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307; 3.309 (2014).  To the contrary, the evidence of record shows the Veteran's lumbar spine pathology arose many years after service.  We find it highly probative and credible that when he initially sought treatment in December 2006, he reported a two week history of back pain rather than an in-service history.  Similarly, there is no credible evidence of continuity of symptomatology.  As noted, the separation examination was normal, he denied pertinent defects at separation, and when he initially sought treatment in 2006, there was credible report of recent onset; any assertion of on-going symptoms since service is far less credible than the above stated evidence.  The lay assertion of symptoms since service is not credible.

In essence, the evidence establishes that the Veteran had some low back pain in service.  However, the more probative evidence establishes that he did not have lumbar spine pathology during service or arthritis within one year of separation.  Furthermore, the evidence establishes that the remote onset of lumbar spine pathology is unrelated to service and that a chronic lumbar pathology was not manifest until many years after service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

As noted above, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  
Service treatment records do not show the Veteran was treated for any complaints of neck pain or an injury to his neck.  A Report of Medical Examination dated August 1968 notes the spinal and neurological systems were normal.  A Report of Medical History dated August 1968 shows the Veteran denied back trouble of any kind.  The Veteran is competent to report that he has a neck condition.   He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

The Board acknowledges that the Veteran received treatment for a neck condition in December 2006 following a fall that resulted in neck pain, stiffness, and tenderness of the cervical, mid-thoracic, and lumbar spine.  Records dated February 2011 show the Veteran underwent cervical decompression and fusion in June 2008.  A computerized problem list dated February 2011 shows a diagnosis of cervical spondylosis without myelopathy.  The Board notes that in addition to the lack of any evidence of an in-service incurrence or aggravation of a disease or injury; there is also no reliable evidence linking the Veteran's neck disability to service.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's neck disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the contemporaneous service treatment records showing no treatment in service for a neck disability and the clinical evidence of record that indicates an onset many years after discharge.   
As to the Veteran' s claim for service connection for a neck disability, claimed as chronic neck pain, the Board notes the Veteran has not been afforded a VA examination for this condition.  The Board finds that an examination is not warranted.  While there is evidence of persistent or recurrent symptoms of a disability, there is no evidence that an event, injury, or disease occurred in service.  The Veteran has not alleged that he injured his neck in service.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In his claim dated February 2011, the Veteran noted that he was a heavy equipment operator in the service, but did not allege a specific disease or injury to his neck in service.  Accordingly, the Board finds that the Veteran's claim does not satisfy either the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. 

In sum, the most probative evidence establishes that the cervical spine was normal during service and that arthritis was not "noted" during service or with one year of separation.  Furthermore, there is every indication of a remote post-service onset.  Based upon the objective evidence, the lay evidence pales in comparison is less probative and less credible.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine disability is denied.

Service connection for a neck disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


